DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
The previous rejection mailed 20 April 2021 is hereby withdrawn by the examiner and replaced by the following non-final rejection in order to more properly address the claims as amended and argued by the applicant.
Election/Restrictions
Newly submitted claims 8-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly submitted claims are directed to a method of making a magazine while the former claims were solely directed to a magazine and would have been properly restricted if presented earlier.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are directed to a magazine for a firearm and make comparisons to an imaginary unknown existing magazine without providing sufficient detail about the existing magazine to form an appropriate basis so that necessary comparisons can be determined.  For example, the increase in capacity requires the examiner to know the size of the cartridges that are used with the magazine, however, no such information has been provided for making the comparison.  The specification notes in at least paragraphs 0004-0005, there are numerous firearms having a wide variety of magazines, consequently, one of ordinary skill in the art could not make such comparisons without first knowing the dimensions of the existing magazine.  The ordinary artisan would not be able to tell whether there would be infringement without also having this additional information.  In addition, it appears that an ordinary artisan would need to make separate infringement determinations for every size and shape of magazine, which is beyond the disclosure of the specification of the instant application as provided.  The specification notes that the teachings can be applied to most any caliber or model firearm without provided sufficient disclosure to show that such a statement can be achieved in most firearm magazines.  Further, the comparisons might be required to be made between magazines that could fit into the same host firearms, but that are originally designed to hold different size cartridges and whether such a magazine would necessarily be able to hold the other size cartridges and meet the comparative language of the claims.  Based on the specification, these determinations would likely result in non-infringing outcomes unless the magazine happened to have certain dimensions, it is noted: 
When a proposed construction requires that an artisan make a separate infringement determination for every set of circumstances in which the composition may be used, and when such determination are likely to result in differing outcomes sometimes infringing and sometimes not), that construction is likely to be indefinite. Halliburton Energy Services, Inc. v. M-ILLC, 514 F.3d 1244, 1255 (Fed. Cir. 2008).
Accordingly, claims 1-7 are unclear for at least this reason.
A claim is properly rejected as indefinite under 35 U.S.C. § 112(b), if, after applying the broadest reasonable interpretation in light of the specification, the metes and bounds of a claim are not clear because it “contains words or phrases whose meaning is unclear.” See In re Packard, 751 F.3d 1307, 1310 (Fed. Cir. 2014). Here, claims 1 -7 contain language that has an unclear meaning. Thus, claims 1-7 fail to comply with the requirements of 35 U.S.C. § 112(b).
As required in the aforementioned rejection, the specific type of firearm and cartridge size must be provided in the claim, and dependent upon the firearm and cartridge size, basic information for the OEM magazine must be indicated to provide a clear metes and bounds for the claims. For the purposes of examination, the comparative language will only be considered in whether the magazine could ever meet the claim limitations based on the wide variety of all magazines that can be utilized in the host firearm.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Pre-Grant Publication 2018/0202734 by Dowling et al (Dowling)
Regarding claim 1, Dowling, as best interpreted in light of the section 112 rejections provided above, discloses an increased capacity non-polymer, non-polymer over metal replacement firearm ammunition magazine for an original equipment manufacturer (OEM) polymer or polymer over metal single stack firearm ammunition magazine (See Figures, clearly illustrated, and at least Paragraph 0027), comprising: a metallic body dimensioned to compatibly replace the OEM polymer or polymer over metal single stack magazine, the body having metallic walls with exterior dimensions compatibly matching the polymer or polymer over metal walls of the OEM magazine and metallic walls that are thinner than the polymer or polymer over metal walls of the OEM magazine, the thinner metallic walls allowing an at least partially laterally offset arrangement of cartridges therein (See Figures, all aspects clearly illustrated, understood that metal magazines are thinner than at least some polymer or polymer-metal hybrid magazines); and a longitudinal exterior ridge extending along a forward wall of the body (116), the ridge configured from the metallic body walls and sized to compensate for forward-to-aft dimensioning difference compared to that of the OEM magazine (See Figures, clearly illustrated).
Regarding claim 2, Dowling, as best interpreted in light of the section 112 rejections provided above, wherein the body has an interior width dimension that is greater than, and forward-to-aft interior dimension that is substantially the same as, that of the OEM magazine (See Figures, clearly illustrated and at least Paragraph 0027).
Regarding claim 3, Dowling, as best interpreted in light of the section 112 rejections provided above, discloses an increased capacity non-polymer, non-polymer-over- metal replacement firearm ammunition magazine for an original equipment manufacturer (OEM) polymer-over-metal firearm ammunition magazine (See Figures, clearly illustrated, and at least Paragraph 0027), comprising: a metallic tubular body having a forward wall, a rearward wall, a first side wall, and a second opposite side wall, the body having a wall thickness and a length, the wall thickness being less than a wall thickness of the OEM polymer-over-metal magazine, the length being such that a length of the replacement magazine with baseplate is the same as a length of the OEM polymer-over-metal magazine with baseplate (See Figures, clearly illustrated, and at least Paragraphs 0027 and 0030-0031), the forward wall having a longitudinally extending rib formed therein and projecting forwardly therefrom (116), the body having an internal fore-to-aft dimension spanning between interior surfaces of the forward and rearward walls, an external fore-to-aft dimension spanning between a forward edge of the rib and an exterior surface of the rearward wall, an internal side-to-side dimension spanning between interior surfaces of the side walls, and an external side-to-side dimension spanning between exterior surfaces of the side walls, the internal fore-to-aft dimension compatibly matching that of the OEM polymer- over-metal magazine, the external fore-to-aft dimension compatibly matching that of the OEM polymer-over-metal magazine, the external side-to-side dimension compatibly matching that of the OEM polymer-over-metal magazine (See Figures, all aspects clearly illustrated), and the internal side-to-side dimension being greater than that of the OEM polymer-over-metal magazine (See Figures, all aspects clearly illustrated, understood that metal magazines are thinner than at least some polymer or polymer-metal hybrid magazines, making such a dimension greater), the body thereby providing an increase in ammunition capacity over and above that of the OEM polymer-over-metal magazine of the same length and the same external dimensions and the length of the replacement magazine with baseplate being the same as that of the OEM polymer-over-metal magazine with baseplate (See Figures, clearly illustrated and at least Paragraph 0027, thinner side walls would allow for more cartridges to be inserted into the magazine).
Regarding claim 4, Dowling, as best interpreted in light of the section 112 rejections provided above, further discloses wherein the internal side-to-side dimension allows for a degree of staggering of cartridges therein not possible in the OEM polymer-over-metal magazine, thereby resulting in the increased ammunition capacity (As previously stated, thinner side walls would allow for more cartridges to be inserted into the magazine).
Regarding claim 5, Dowling, as best understood in light of the section 112 rejections above, discloses wherein the increase in ammunition capacity is at least 50% (The magazine illustrated by Dowling is capable of holding more ammunition than some polymer or polymer-metal hybrid magazines that are available for AR-15 and similar firearms, Purkiss [U.S. Pre-Grant Publication 2017/0051990] clearly states that single column, staggered (double stack) magazines for an AR-15 are known).
Regarding claim 6, Dowling, as best interpreted in light of the section 112 rejections provided above, further discloses wherein the OEM polymer-over-metal magazine has an ammunition capacity of ten rounds and the magazine has an ammunition capacity of fifteen rounds (See Figures, clearly illustrated, the magazine can hold 15 cartridges).
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by U.S. Pre-Grant Publication 2019/0339035 by Coombs et al (Coombs).
Regarding claim 3, Coombs, as best interpreted in light of the section 112 rejections provided above, discloses an increased capacity non-polymer, non-polymer-over- metal replacement firearm ammunition magazine for an original equipment manufacturer (OEM) polymer-over-metal firearm ammunition magazine (See Figures, clearly illustrated, and at least Paragraph 0028), comprising: a metallic tubular body having a forward wall, a rearward wall, a first side wall, and a second opposite side wall, the body having a wall thickness and a length, the wall thickness being less than a wall thickness of the OEM polymer-over-metal magazine, the length being such that a length of the replacement magazine with baseplate is the same as a length of the OEM polymer-over-metal magazine with baseplate (See Figures, clearly illustrated, and at least Paragraph 0028), the forward wall having a longitudinally extending rib formed therein and projecting forwardly therefrom (810), the body having an internal fore-to-aft dimension spanning between interior surfaces of the forward and rearward walls, an external fore-to-aft dimension spanning between a forward edge of the rib and an exterior surface of the rearward wall, an internal side-to-side dimension spanning between interior surfaces of the side walls, and an external side-to-side dimension spanning between exterior surfaces of the side walls, the internal fore-to-aft dimension compatibly matching that of the OEM polymer- over-metal magazine, the external fore-to-aft dimension compatibly matching that of the OEM polymer-over-metal magazine, the external side-to-side dimension compatibly matching that of the OEM polymer-over-metal magazine (See Figures, all aspects clearly illustrated), and the internal side-to-side dimension being greater than that of the OEM polymer-over-metal magazine (See Figures, all aspects clearly illustrated, understood that metal magazines are thinner than at least some polymer or polymer-metal hybrid magazines, making such a dimension greater), the body thereby providing an increase in ammunition capacity over and above that of the OEM polymer-over-metal magazine of the same length and the same external dimensions and the length of the replacement magazine with baseplate being the same as that of the OEM polymer-over-metal magazine with baseplate (See Figures, clearly illustrated and at least Paragraph 0028, thinner side walls would allow for more cartridges to be inserted into the magazine).
Regarding claim 7, Coombs, as best interpreted in light of the section 112 rejections provided above, further discloses wherein an upper portion of the body is formed such that a first upper cartridge is centered side-to-side, a third cartridge down from the first cartridge is fully staggered side-to-side, and a second cartridge down from the first cartridge is only partially staggered side-to-side (See Figures, clearly illustrated).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 Form for a listing of applicable prior art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641